                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

*******************************************
In re Hill’s Pet Nutrition, Inc. Dog Food Products *
Liability Litigation                               *                  MDL No. 2887
                                                   *
*******************************************

      PLAINTIFF DAVID HESS’S INTERESTED PARTY RESPONSE IN PARTIAL
      SUPPORT AND PARTIAL OPPOSITION TO MOTION FOR TRANSFER AND
             COORDINATION OR CONSOLIDATION PURSUANT TO
                            28 U.S.C. § 1407

         Plaintiff in Hess v. Hill’s Pet Nutrition, Inc., No. 19-cv-2171 (D. Kan.) (filed April 2,

2019), by and through his undersigned Counsel, respectfully submits this memorandum in

partial support and partial opposition to Plaintiffs Navarrete and Bauer’s Motion For Transfer

Of Actions To The Northern District of California Pursuant To 28 U.S.C. § 1407 (MDL No.

2887, Doc. 1). Plaintiff Hess agrees with Plaintiffs Navarrete and Bauer’s Motion that the now

twenty-one pending actions in this multidistrict proceeding should be transferred for coordinated

or consolidated pretrial proceedings. However, Plaintiff Hess disagrees that the proceedings

should be consolidated in the Northern District of California. Instead, Plaintiff Hess agrees with

the Johnson/Palifrone (Doc. 22) and Alberto (Doc. 30) plaintiffs that all pending actions, as well

as any related cases that may be filed subsequently, should be consolidated in the United States

District Court for the District of Kansas.

         Centralization under 28 U.S.C. § 1407 in the District of Kansas will serve the

convenience of the parties and witnesses. First, there is a critical mass of cases pending in the

District of Kansas. Specifically, seven of the twenty actions before this Panel are already

pending in the District of Kansas: Hess v. Hill’s Pet Nutrition, Inc. No. 19-cv-2171 (D. Kan.),

Teegarden v. Hill’s Pet Nutrition, Inc., No. 19-cv-2181 (D. Kan.), Johnson & Palifrone v. Hill’s

Pet Nutrition, Inc., No. 19-cv-2118 (D. Kan.), Brown v. Hill’s Pet Nutrition, Inc., No. 19-cv-

2110 (D. Kan.), Alberto v. Hill’s Pet Nutrition, Inc., No. 19-cv-02135 (D. Kan.), Schwegmann v.

Hill’s Pet Nutrition, Inc., No. 19-cv-2149 (D. Kan.), and Johnson, Raines, & Vanwinsen v. Hill’s

Pet Nutrition, Inc., No. 19-cv-02121 (D. Kan.). Importantly, the District of Kansas is also where
Defendant is headquartered and where most of the key witnesses and documents are located.

         Centralization in the District of Kansas will also promote the just and efficient use of

judicial resources and substantially reduce litigation costs. All of the actions before this Panel

involve common questions of fact and law concerning Defendant’s manufacture, distribution,

advertisement, and sale of its Prescription and Science Diet-brand dog foods, which contained

hazardous levels of vitamin D. At this time, there are twenty actions from eleven different

districts containing similar allegations, which is more than sufficient to support consolidation.

See generally, In re Wesson Oil Mktg. & Sales Practices Litig., No. 2:11- cv-04038 (J.P.M.L.

Oct. 13, 2011) (ordering transfer and consolidation where five related cases in two separate

districts were before the Panel). Plaintiffs in the twenty related actions are represented by

dozens of different law firms. Thus, the potential for informal coordination and cooperation

between the parties in the existing actions would be difficult and is unlikely.

         Failure to transfer and coordinate or consolidate these actions pursuant to 28 U.S.C.§

1407 will result in judicial inefficiency. Defendant’s alternatives, such as transfer pursuant to 28

U.S.C. § 1404, would require the litigation of separate transfer motions in ten different districts,

which may or may not succeed in centralizing all of the cases. Such a circumstance would

exemplify precisely what § 1407 seeks to alleviate – the wasteful litigation of similar cases, with

overlapping classes, all over the country. The Panel can effectively eliminate such inefficiency

by granting the present Motion.

         In addition, the District of Kansas has many jurists who could handle this matter

capably, many of whom have significant MDL experience. For example, Judges John W.

Lungstrum and Daniel D. Crabtree have significant experience as transferee judges. See In re:

Syngenta AG MIR162 Corn Litig., 65 F. Supp. 3d 1401, 1402 (J.P.M.L. 2014) (“By assigning

this litigation to Judge John W. Lungstrum, we select a transferee judge who is well-versed in

the nuances of complex, multidistrict litigation.”); In re Epipen (Epinephrine Injection, USP)

Mktg., Sales Practices & Antitrust Litig., 268 F. Supp. 3d 1356, 1360 (J.P.M.L. 2017) (“Further,

centralization in the District of Kansas enables us to assign this litigation to the Honorable
Daniel D. Crabtree, an able jurist who we are confident will steer this litigation on an efficient

and prudent course.”). Judge Carlos Murguia, who was assigned the first-filed case in the

District of Kansas and who was referenced in prior submissions, is also well-suited to manage

this litigation.

          Further, the District of Kansas has more favorable docket conditions than other

proposed transferee courts. For example, the Northern District of California currently has

nineteen MDLs, compared to two in the District of Kansas 1, pointing to a more expeditious

resolution of this matter if proceedings are consolidated in Kansas.

          For the foregoing reasons, Plaintiff Hess respectfully requests that the Panel grant the

present Motion for Transfer, and enter an Order transferring all related actions, as well as any

related cases that may be filed subsequently, to the District of Kansas for coordination or

consolidation pursuant to 28 U.S.C. § 1407.


Dated: April 12, 2019                                          Respectfully submitted,

                                                               By:          /s/ Joseph I. Marchese
                                                               Joseph I. Marchese
                                                               Andrew J. Obergfell
                                                               BURSOR & FISHER, P.A.
                                                               888 Seventh Avenue
                                                               New York, NY
                                                               10019 Tel: (646)
                                                               837-7150
                                                               Fax: (212) 989-9163
                                                               E-Mail: jmarchese@bursor.com
                                                                         aobergfell@bursor.com

                                                              Thomas P. Cartmell (KS # 17020)
                                                              Sarah S. Ruane (KS # 23015)
                                                              WAGSTAFF & CARTMELL, LLP
                                                              4740 Grand Ave. Ste. 300
                                                              Kansas City, MO 64112
                                                              Tel: 816-701-1100
                                                              Fax: 816-531-2372
                                                              tcartmell@wcllp.com
                                                              sruane@wcllp.com
                                                              bwicklund@wcllp.com

                                                              Counsel for Plaintiff David Hess



1
 Federal Court Management Statistics (December 31, 2018), available at
https://www.uscourts.gov/statistics/table/na/federal-court-management-statistics/2018/12/31-1.
                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on April 12, 2019 I caused to be served

a true and correct copy of the foregoing PLAINTIFF DAVID HESS’S INTERESTED

PARTY RESPONSE IN PARTIAL SUPPORT AND PARTIAL OPPOSITION TO MOTION

FOR TRANSFER AND COORDINATION OR CONSOLIDATION PURSUANT TO 28

U.S.C. § 1407 upon the counsel listed on the attached Service list via CM/ECF and U.S. Mail.


DATED: April 12, 2019                                 Respectfully submitted,


                                                      /s/ Joseph I. Marchese
                                                      Joseph I. Marchese
                                                      BURSOR & FISHER, P.A.
                                                      888 7th Avenue
                                                      New York, New York 10019
                                                      Tel: (646) 837-7150
                                                      Fax: (212) 989-9163
                                                      Email: jmarchese@bursor.com

                                                      Counsel for Plaintiff David Hess
                  IN RE: HILL'S PET NUTRITION, INC.,
           DOG FOOD PRODUCTS LIABILITY LITIGATION MDL NO. 2887

                                         SERVICE LIST


Ann Bauer, Jill Cole, Forrest Cleveland, Yasser Daoudi, Karen Guinen, Wendy Henry,
Kimberly Mull, Lorie Pritchard, Lyn Shanley, Donna Lee Soltis, individually and on behalf of
all others similarly situated v. Hill's Pet Nutrition, Inc., Case No. 3:19-cv-00908 (N.D.
California)


Robert C. Schubert                                 Anders Gilis
Willem F. Jonckheer                                PARKER HARVEY PLC
Kathryn Yvette Schubert                            901 South Garfield Ave, Suite 2000
Noah M. Schubert                                   Traverse City, MI 49686
SCHUBERT JONCKHEER & KOLBE                         Tel: (231) 929-4878
LLP                                                Fax: (231) 929-4182
Three Embarcadero Center, Suite 1650               agillis@parkerharvey.com
San Francisco, California 94111
Tel: (415) 788-4220
Fax: (415) 788-0161
rschubert@sjk.law
wjonckheer@schubertlawfirm.com
kschubert@schubertlawfirm.com
nschubert@sjklaw.com


Kelly Bone, Christina Sawyer, and Janine Buckley, on behalf of themselves and all others
similarly situated v. Hill's Pet Nutrition, Inc., Hill's Pet Nutrition Sales, Inc., and John Does 1-
10, Case No. 1:19-cv-00831 (E.D. New York)


Joseph S. Tusa                                     Jennifer W. Sprengel
TUSA P.C.                                          Nyran Rose Rasche
P.O. Box 566                                       Daniel O. Herrera
Southold, NY 11971 Tel:                            John Scheflow
(631) 407-5100 and                                 CAFFERTY CLOBES MERIWETHER
150 Motor Parkway, Ste. 401                        & SPRENGEL LLP
Hauppauge, New York 11788                          150 S. Wacker Dr., Suite 3000
Tel: (631) 407-5100                                Chicago, Illinois 60606
joseph.tusapc@gmail.com                            Tel: (312) 782-4880
                                                   Fax: (312) 782-4485
                                                   jsprengel@caffertyclobes.com
                                                   nrasche@caffertyclobes.com
                                                   dherrera@cafTertyclobes.com
                                                   jscheflow@caffertyclobes.com

                                                  5
Amanda Chapman, Betty Lee, and Diane McDaniel, an behalf of themselves and all others
similarly situated v. Hill's Pet Nutrition, Inc., Case No. 3:19-cv-00070 (E.D. Tennessee,
Knoxville Division)


Gregory F. Coleman
Adam A. Edwards
Mark E. Silvey
Jeffrey H. Glaspie
William A. Ladnier
GREG COLEMAN LAW PC
First Tennessee Plaza
800 S. Gay Street, Suite 1100
Knoxville, TN 37929
Tel: 865-247-0080
Fax: 865-522-0049
greg@gregcolemanlaw.com
adam@gregcolemanlaw.com
mark@gregcolemanlaw.com
jeff@gregcolemanlaw.com
will@gregcolemanlaw.com


Georgeanne Hall individually and on behalf of a class of similarly situated individuals v.
Hill's Pet Nutrition, Inc., and Hill's Pet Nutrition Sales, Inc., Case No. 2:19-cv-01423 (C.D.
California, Western Division - Los Angeles)


Rebecca A. Peterson                               Conrad B. Stephens
LOCKRIDGE GRINDAL NAUEN                           STEPHENS & STEPHENS LLP
P.L.L.P.                                          505 South McClelland Street
100 Washington Avenue South, Suite 2200           Santa Maria, CA 93454
Minneapolis, MN 55401                             Tel: (805) 922-1951
Tel: (612) 339-6900                               Fax: (805) 922-8013
Fax: (612) 339-0981                               conrad@stephensfirm.com
rapeterson@locklaw.com
                                                  Charles J. Laduca
Kevin A. Seely                                    Katherine Van Dyck
Steven M. Mckany                                  CUNEO GILBERT & LADUCA, LLP
ROBBINS ARROYO LLP                                4725 Wisconsin Ave NW, Suite 200
5040 Shoreham Place                               Washington, DC 20016
San Diego, CA 92122                               Tel: 202-789-3960
Tel: (619) 525-3990                               Fax: 202-789-1813
Fax: (619) 525-3991                               kvandyck@cuneolaw.com
kseely@robbinsarroyo.com                          charles@cuneolaw.com
smckany@robbinsarroyo.com

                                                 6
Joseph J. Depalma
Susana Cruz Hodge
LITE DEPALMA GREENBERG, LLC
570 Broad Street, Suite 1201
Newark, NJ 07102
Tel: (973) 623-3000
jdepalma@litedepalma.com
scruzhodge@litedepalma.com


Robert Hodsdon, on behalf of himself and all others similarly situated v. Hill's Pet Nutrition,
Inc., Case No. 3:19-cv-01130 (N.D. California, San Francisco/ Oakland Division)


Jonathan Shub                                      Gary E. Mason
KOHN, SWIFT & GRAF, P.C.                           WHITFIELD BRYSON &
1600 Market Street, Suite 2500                     MASON,LLP
Philadelphia, PA 19103                             5101 Wisconsin Avenue NW
Tel: 215-238-1700                                  Suite 305
jshub@kohnswift.com                                Washington, DC 20016
                                                   Tel: 202-640-1168
                                                   Fax: 202-429-2294
                                                   gmason@wbmllp.com


Jennifer Jubinville, Jenna Sprengel, Kelli Cop pi, and Laura Freeman, individually and on
behalf of all others similarly situated v. Hill's Pet Nutrition, Inc., and Hill's Pet Nutrition
Sales, Inc., Case No. 1:19-cv-00074 (D. Rhode Island, Providence Division)


Fidelma L. Fitzpatrick                             Kenneth A. Wexler
MOTLEY RICE LLC                                    Bethany R. Turke
55 Cedar Street, Suite 100                         Umar Sattar
Providence, RI 02903                               WEXLER WALLACE LLP
Tel: (401) 457-7700                                55 West Monroe Street,
Fax (401) 457-7708                                 Suite 3300
ffitzpatrick@motleyrice.com                        Chicago, IL 60603
                                                   Tel. (312) 346-2222
                                                   Fax: (312) 346-0022
                                                   kaw@wexlenvallace.com
                                                   brt@wexlenvallace.com
                                                   us@wexlenvallace.com


John Navarrete, individually and on behalf of all others similarly situated v. Hill's Pet
Nutrition, Inc., Case No. 3:19-cv-00767 (N.D. California, San Francisco/Oakland
Division)

                                                  7
Robert C. Schubert
Willem F. Jonckheer
Kathryn Yvette Schubert
Noah M. Schubert
SCHUBERT JONCKHEER & KOLBE
LLP
Three Embarcadero Center, Suite 1650
San Francisco, California 94111
Tel: (415) 788-4220
Fax: (415) 788-0161
rschubert@sjk.1aw
wjonckheer@sjk.law
kschubert@sjk.1aw


Michael Russell and Jodi Russell, individually and on behalf of all others similarly situated v.
Hill's Pet Nutrition, Inc., Case No. 3:19-cv-00395 (N.D. Florida, Pensacola Division)


Matthew D. Schultz                                Michael R. Reese
William F. Cash, III                              George V. Granade
LEVIN, PAP ANTONIO, THOMAS,                       REESE LLP
MITCHELL, RAFFERTY &                              100 West 93rd Street,
PROCTOR, P.A.                                     16th Floor
316 South Baylen Street, Suite 600                New York, New York 10025
Pensacola, Florida 32503                          Tel: (212) 643-0500
Tel: (850) 435-7140                               Fax: (212) 253-4272
Fax: (850) 436-6140                               mreese@reesellp.com
mschultz@levinlaw.com                             ggranade@reesellp.com
bcash@levinlaw.com


Jun Virginia Sun-Dampier, individually and on behalf of all others similarly situated
v. Hill's Pet Nutrition, Inc., and Does 1-10, Case No. 3:19-cv-00819 (N.D. California,
San Francisco/Oakland Division)


Stanley D. Saltzman
Adam M. Tamburelli
MARLIN & SALTZMAN, LLP
29800 Agoura Road, Suite 210
Agoura Hills, California 91301
Tel: (818) 991-8080
Fax: (818) 991-8081
ssa1tzman@mar1insa1tzman.com
atamburelli@marlinsaltzman.com

                                                8
Kristina Johnson and Cliff Palifrone, on behalf of themselves and all others
similarly situated v. Hill's Pet Nutrition, Inc., Case No. 2:19-cv-2118 (D. Kansas)


Robert W. Coykendall                             Laurence D. Paskowitz
MORRIS, LAING, EVANS, BROCK &                    THE PASKOWITZ LAW FIRM P.C.
KENNEDY, CHTD                                    208 East 51st Street, Suite 280
300 North Mead, Suite 200                        New York, New York 10165
Wichita, Kansas 67202                            Tel: (212) 685-0969
Tel (316) 262-2671                               lpaskowitz@pasklaw.com
Fax (316) 262-6226
rcoykendall@morrislaing.com                      David N. Lake
                                                 LAW OFFICES OF DAVID N. LAKE, PC
Roy L. Jacobs                                    16130 Ventura Boulevard, Suite 650
ROY JACOBS & ASSOCIATES                          Encino, California 91436
420 Lexington Avenue, Suite 2440                 Tel: (818) 788-5100
New York, New York 10170                         Fax: (818) 788-5199
Tel: (212) 867-1156                              david@lakelawpc.com
rjacobs@jacobsclasslaw.com


David Johnson, Angelina Raines, and Kayla Vanwinsen on behalf of themselves and all
others similarly situated v. Hill's Pet Nutrition, Inc., Case No. 2:19-cv-2121 (D. Kansas)


John F. Edgar                                    Jeffrey S. Goldenberg
Brendan M. McNeal                                GOLDENBERG SCHNEIDER L.P.A.
EDGAR LAW FIRM, LLC                              One West Fourth Street, 18th Floor
2600 Grand Boulevard, Suite 440                  Cincinnati, Ohio 45202
Kansas City, Kansas 64108                        Tel: (513) 345-8291
Tel: (816) 531-0033                              Fax: (513) 345-8294
Fax: (816) 531-3322                              jgoldenberg@gs-legal.com
jfe@edgarlawfinn.com
bmm@edgarlawfinn.com

Charles E. Schaffer
LEVIN, SEDRAN & BERMAN, LLP
510 Walnut Street, Suite 500
Philadelphia, Pennsylvania 191060
Tel: (215) 592-1500
Fax: (215) 592-4663
cschaffer@lfsblaw.com


Jun Virginia Sun-Dampier, individually and on behalf of all others similarly situated v. Hill's
Pet Nutrition, Inc., Case No. 3:19-cv-00819 (D. Kansas)

                                                9
Adam M. Tamburelli                               Robert C. Schubert
Stanley D. Saltzman                              SCHUBERT JONCKHEER & KOLBE
MARLIN & SALTZMAN LLP                            LLP
29800 Agoura Road                                Three Embarcadero Center, Suite 1650
Suite 210                                        San Francisco, CA 94111
Agoura Hills, CA 91301                           (415) 788-4220
818-991-8080                                     Fax: (415) 788-0161
Fax: 818-991-8081                                Email: rschubert@sjk.law
atamburelli@marlinsaltzman.com
ssaltzman@marlinsaltzman.com


Joseph W. Brown, individually and on behalf of all others similarly situated v. Hill's Pet
Nutrition, Inc., Case No. 2:19-cv-02110 (D. Kansas)


Diana J. Zinser                                  Isaac L. Diel
SPECTOR ROSEMAN KODROFF &                        SHARP MCQUEEN PA - OP
WILLIS PC                                        6900 College Blvd., Suite #285
1818 Market Street                               Overland Park, KS 66211
Suite 2500                                       913-661-9931
Philadelphia, PA 19103                           Fax: 913-661-9935
215-496-0300                                     Email: idiel@sharpmcqueen.com
Fax: 215-496-6611
Email: dzinser@srkattorneys.com

JEFFREY L. KODROFF
SPECTOR ROSEMAN KODROFF, P.C.
2001 Market Streeet
Suite 3420
Philadelphia, PA 19103
215-496-0300
Fax: 215-496-6611
Email: jkodroff@srkattorneys.com

John A. Macoretta
SPECTOR ROSEMAN KODROFF, P.C.
2001 Market Streeet
Suite 3420
Philadelphia, PA 19103
215-496-0300
Fax: 215-496-6611
Email: jmacoretta@srkattorneys.com




                                                10
Ana Alberto, Janis Henderson, Anthony Heysquierdo, et al., on behalf of themselves and all
others similarly situated v. Hill's Pet Nutrition, Inc., Case No. 2:19-cv-02135 (D. Kansas)


Danielle Lynn Perry                                Isaac L. Diel
WHITFIELD BRYSON & MASON LLP                       SHARP MCQUEEN PA - OP
5101 Wisconsin Avenue NW                           6900 College Blvd., Suite #285
Suite 305                                          Overland Park, KS 66211
Washington, DC 20016-4138                          913-661-9931
202-429-2290                                       Fax: 913-661-9935
Fax: 202-429-2294                                  Email: idiel@sharpmcqueen.com
Email: dperry@wbmllp.com

Gary Edward Mason
WHITEFIELD BRYSON & MASON LLP
5101 Wisconsin Ave Nw
Suite 305
Washington, DC 20001
202-429-2290
Fax: 202-4640-1164
Email: gmason@wbmllp.com




Lisette Kra, individually and on behalf of all others similarly situated v. Hill's Pet Nutrition,
Inc., et al., Case No. 1:19-cv-01444(D. Kansas)


Carlos Ramirez                                     Matthew D Schultz
REESE LLP                                          LEVIN PAPANTONIO THOMAS
100 West 93rd St.                                  MITCHELL RAFFERTY & PROCTOR
16th Floor                                         PA
New York, NY 10025                                 316 S. Baylen Street
212-643-0500                                       Suite 600
Fax: 212-253-4272                                  Pensacola, FL 32502
Email: cramirez@reesellp.com                       850-435-7140
                                                   Fax: 850-436-6140
George V Granade                                   Email: mschultz@levinlaw.com
REESE LLP
100 West 93rd Street 16th Floor                    William F. Cash , III
New York, NY 0025                                  LEVIN PAPANTONIO THOMAS
212-643-0500                                       MITCHELL RAFFERTY & PROCTOR
Fax: 212-253-4272                                  PA
Email: ggranade@reesellp.com                       316 S. Baylen Street
                                                   Suite 600
                                                 11
Sue Nam                                          Pensacola, FL 32502
REESE LLP                                        850-435-7059
100 West 93rd Street 16th Floor                  Fax: 850-435-7020
New York, NY 0025                                Email: bcash@levinlaw.com
212-643-0500
Fax: 212-253-4272
Email: snam@reesellp.com

Michael R. Reese
REESE LLP
100 West 93rd Street
Sixteenth Floor
New York, NY 10025
(212) 643-0500
Fax: (212) 253-4272
Email: mreese@reeserichman.com


W. Allan Schwegmann, Jr., individually and on behalf of all others similarly situated v. Hill's
Pet Nutrition, Inc., et al., Case No. 1:19-cv-01444(D. Kansas)


Charles J. LaDuca                                Ashlea G Schwarz
CUNEO GILBERT & LADUCA, LLP                      PAUL LLP
4725 Wisconsin Ave., NW                          601 Walnut Street
Suite 200                                        Suite 300
Washington, DC 20016                             Kansas City, MO 64106-1410
202-789-3960                                     816-984-8100
Fax: 202-789-1813                                Fax: 816-984-8101
Email: charlesl@cuneolaw.com                     Email: Ashlea@PaulLLP.com

Katherine Van Dyck                               Richard M Paul , III
CUNEO GILBERT & LADUCA LLP                       PAUL MCINNES LLP
4725 Wisconsin Ave., NW                          601 Walnut Street, Suite 300
Suite 200                                        Kansas City, MO 64106
Washington, DC 20016                             816-984-8100
(202) 789-3960                                   Fax: 816-984-8101
Email: kvandyck@cuneolaw.com                     Email: rick@paulllp.com

Joseph J. Depalma                                Kevin Andrew Seely
LITE, DEPALMA, GREENBERG, LLC                    ROBBINS ARROYO LLP
Two Gateway Center                               600 B Street
12th Floor                                       Suite 1900
Newark, NJ 07102-5003                            San Diego, CA 92101-4507
(973) 623-3000                                   619-525-3990
Email: jdepalma@litedepalma.com                  Fax: 619-525-3991
                                                 Email: kseely@robbinsarroyo.com
Susana Cruz Hodge
                                                12
LITE DEPALMA GREENBERG, LLC                       Steven M. McKany
570 Broad St.                                     ROBBINS ARROYO, LLP-CA
Suite 1201                                        Suite 1900
Newark, NJ 07102                                  600 B Street
973-623-3000                                      San Diego, CA 92101
Email: scruzhodge@litedepalma.com                 619-525-3990
                                                  Fax: 619-525-3991
                                                  Email: smckany@robbinsarroyo.com

                                                  Robert K. Shelquist
                                                  LOCKRIDGE GRINDAL NAUEN PLLP
                                                  100 Washington Avenue South
                                                  Suite 2200
                                                  Minneapolis, MN 55401-2159
                                                  (612) 339-6900
                                                  Email: rkshelquist@locklaw.com

                                                  Rebecca A. Peterson
                                                  LOCKRIDGE GRINDAL NAUEN PLLP
                                                  100 Washington Avenue South
                                                  Suite 2200
                                                  Minneapolis, MN 55401-2159
                                                  612-339-6900
                                                  Fax: 612-339-0981
                                                  Email: rapeterson@locklaw.com


Stanley Conley, individually and on behalf of all others similarly situated v. Hill's Pet
Nutrition, Inc., Case No. 2:19-cv-04363 (D. Kansas)


Danielle Lynn Perry                               Andrew A. Lemmon
WHITFIELD BRYSON & MASON LLP                      LEMMON LAW FIRM (HAHNVILLE)
5101 Wisconsin Avenue NW                          15058 River Rd.
Suite 305                                         P. O. Box 904
Washington, DC 20016-4138                         Hahnville, LA 70057
202-429-2290                                      985-783-6789
Fax: 202-429-2294                                 Fax: 985-783-1333
Email: dperry@wbmllp.com                          Email: andrew@lemmonlawfirm.com

Gary Edward Mason
WHITEFIELD BRYSON & MASON LLP
5101 Wisconsin Ave Nw
Suite 305
Washington, DC 20001
202-429-2290
Fax: 202-4640-1164

                                                 13
Email: gmason@wbmllp.com


Janice Flanary, Ashli Rogers, and Robert Stapleton, on behalf of themselves and all
others similarly situated v. Hill's Pet Nutrition, Inc., Case No. 1:19-cv-00243 (D. Kansas)


Jeffrey S Goldenberg
GOLDENBERG SCHNEIDER LPA
One West Fourth Street, 18th Floor
Cincinnati, OH 45202
513-345-8291
Fax: 513-345-8294
Email: jgoldenberg@gs-legal.com


Janael Sahli and Susan Kindregan, on behalf of themselves and all
others similarly situated v. Hill's Pet Nutrition, Inc., Case No. 3:19-cv-09239 (D. Kansas)


Charles E. Schaffer
LEVIN FISHBEIN SEDRAN &
BERMAN
510 Walnut Street
Suite 500
Philadelphia, PA 19106
215-592-1500
Fax: 215-592-4663
Email: Cschaffer@lfsblaw.com

Michael M. Weinkowitz
LEVIN FISHBEIN SEDRAN &
BERMAN
510 Walnut Street
Suite 500
Philadelphia, PA 19106
215-592-1500
Fax: 215-592-4663
Email: mweinkowitz@lfsblaw.com


Lee Skoog, Michelle Black, Tiffany Miller, Barbara Wertman, and Candice Howarth-
Gadomski, on behalf of themselves and all others similarly situated v. Hill's Pet Nutrition,
Inc., Case No. 2:19-cv-01421 (D. Kansas)


Charles E. Schaffer
LEVIN FISHBEIN SEDRAN &

                                                14
BERMAN
510 Walnut Street
Suite 500
Philadelphia, PA 19106
215-592-1500
Fax: 215-592-4663
Email: Cschaffer@lfsblaw.com


Counsel for Defendants Hill’s Pet Nutrition, Inc. and Hill’s Pet Nutrition Sales, Inc.


Hannah Y. Chanoine
O’MELVENY & MYERS LLP
7 Times Square
New York, NY 10036
Tel: (212) 326-2128
Fax: (212) 326-2061
hchanoine@omm.com




                                                15
